On November 23, 1964 argument was had on defendant’s appeal from a judgment of the Supreme Court, Kings County, rendered July 1, 1963 after a jury trial, convicting him of rape in the second degree and endangering the health or life of a child under the age of 16 years, and imposing sentence. Defendant’s conviction was based, in part, upon his alleged confession. On the trial defendant contended that his confession had been coerced by the police and that it was involuntary. The issue as to whether the confession was voluntary or involuntary was submitted to the jury. In the light of the recent decision of the Supreme Court of the United States (Jackson v. Denno, 378 U. S. 368), on this court’s own motion this action is remitted to the trial court for further proceedings in accordance with the procedure prescribed by this court in its decisions of December 21, 1964 (see, e.g., People v. Davis, 22 A D 2d 921), as modified and amplified by the Court of Appeals in its subsequent decision of January 7, 1965 (People v. Huntley, 15 N Y 2d 72). In the interim, the pending appeal in this action will be held in abeyance. Beldock, P. J., Brennan, Hill, Rabin and Hopkins, JJ., concur.